Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/13/2017. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Election/Restrictions
Applicant’s election without traverse of invention (I), species 1 from group (I), species 3 from group (II), species 9 from group (III), species 11 from group (IV), species 18 from group (V), species 21 from group (VII) and species 25 from group (VIII) directed to claims 1-10 in the reply filed on 04/09/2021 is acknowledged.

Claims 11-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention and species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 04/09/2021.

Applicant’s arguments with respect to species of fig.20A, fig.20B and fig.20C are distinct species and that the figures shows continuous flowchart illustrating the procedure of acquiring contact procedure have been fully considered and are persuasive. Species group (VI) has been withdrawn from the group of species. 

Claim Objections
Claim 4 is objected to because of the following informalities:  the phrase “an bioelectric potential” in line 3 should be amended to read –a bioelectric potential--.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 1-10 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101). 
.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “coupling part” in claims 9 and 10, the specification does not disclose sufficient structure that corresponds to the claimed “coupling part”.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recite the limitations “first information specifies the one or more third short lines" in line 20 and “second information specifies the one or more fourth short lines” in line 21, these limitations are not defined by the claims, which renders the claims indefinite. The specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It also doesn’t change the fact that under the broadest reasonably interpretation one with ordinary skill in the art isn’t sure which parameters the claimed “information” must or must not include and/or how the first and second information are being determined, still one with ordinary skill in the art is not sure if the information specifying the one or more short lines means choosing which short line to 

Claim 1 recite the limitation “a resulting value” in lines 23 and 25, these limitations are not defined by the claim, which renders the claims indefinite. One with ordinary skill in the art would not be able to know the claimed “resulting value” is a value of which parameter, and if the claimed “resulting value” in line 25 is the same or different than the claimed “resulting value” in line 23. The scope of the claim remains indeterminate because of the claimed “resulting value”.

Claim 1 recite the limitation “adding a third resistance” in line 23 and adding “a fourth resistance” in line 25, one with ordinary skill in the art would not be able to know how the third and the fourth resistances are being added, are they are being measured first then added, or the values of the resistances are being estimated/determined, and based on which parameters the value of the third and the fourth resistances are being determined so they can be added to the first and second resistances. As broadly as claimed the scope of the claim is indeterminate with respect to claimed “adding a third resistance” and “adding a fourth resistance”.

The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.
For example, limitation “the controller calculates a first compensation value and a second compensation value so that a resulting value obtained by adding a third resistance value between the measuring electrode and the first skin to the first resistance value is equal to a resulting value obtained by adding a fourth resistance value between the reference electrode and the second skin to the second resistance value” in claims 1 lines 22-27, one with ordinary skill in the art would not be able to know what is the relation between the calculated compensation values and the obtained values, and if the first and second compensating values are being calculated from the first and second compensating circuits, or being calculating from the resulting values.

For example, limitations “the first compensation circuit selects one or more third short lines from among the first short lines on a basis of first information, and thereby a first resistance value between the first terminal and the second terminal is determined, wherein the second compensation circuit selects one or more fourth short lines from among the second short lines on a basis of second information, and thereby a second resistance value between the third terminal and the fourth terminal is determined” in claim 1, lines 13-19, and “wherein the controller determines the first information on a basis of the first compensation value, wherein the controller determines the second information on a basis of the second compensation value” in claim 1, lines 28-31, one with ordinary skill in the art would be able to know if the first/second compensation value is being calculated based on the first/second information, and/or the first/second information is being determined based on the first/second compensation value.

Claim 2 recite the limitations “both end of terminals” in line 5 and in line 8, these limitations are not defined by the claims, one with ordinary skill in the art isn’t sure if the “ends of terminals” in line 8 are the same and/or different than the “ends of terminals” in line 5.

Claim 5 recite the limitation “an operation input unit that receives, from an outside, a sum of resistance” in lines 1-2, this limitation is not defined by the claims, which renders the claims indefinite. The specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It also doesn’t change the fact that under the broadest reasonably interpretation one with ordinary skill in the art isn’t sure what the claimed “outside” must or must not include, is the outside means from the user, or from another computing device, or from another circuit measuring resistance from another user. The scope of the claim remains indeterminate because of the claimed “from an outside”.
 Still claim 5 recite the limitation “and/or” in lines 3, 5 and 7, which render the claims indefinite because it is unclear what constitutes the metes and bounds of the invention. In particular. Given the multitude of combinations possible, the claims are indefinite because the metes and bounds of the invention cannot be properly ascertained.

Claim 6 recite the limitation “common mode rejection ratio that is ability of removing a signal common” in lines 3-4, this limitations is not defined by the claims which renders the claims indefinite, because one with ordinary skill in the art would not able or not to remove signal common. As broadly as claimed the scope of the claim is indeterminate with respect to the claimed “ratio” and “ability”.

Claims 9 and 10 recite the limitations “the measuring electrode and the reference electrode each have a size surrounded by a first circle having a diameter D” and “the coupling part of the measuring electrode and the coupling part of the reference electrode each have a size surrounded by a second circle having a diameter P”, one with ordinary skill in the art isn’t sure if “size surrounded by a circle” means the electrode is sized in a circular shape with diameter D and/or if the electrode is surrounded by a circle with diameter D, similarly the coupling part. The scope of the claim remains indeterminate because of the claimed “a size surrounded by”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAY A ABOUELELA whose telephone number is (571)270-7917.  The examiner can normally be reached on 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACQUELINE CHENG can be reached on 5712725596.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MAY A ABOUELELA/Primary Examiner, Art Unit 3791